Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the 112 rejections:
“Without conceding the propriety of the rejection, claim 18 has been amended to further prosecution of this application. For example, with specific regard to the § 112(a) rejection of claim 18, claim 18 has been amended consistent with the description of the application as originally-filed. See Office Action at p. 3-4. For example, paragraph 22 recites, in part: 
The operation mode control 115 of each DSP slice may receive respective control signals indicating an operation mode for that DSP slice, such as an adder mode, a multiplier mode, an accumulator mode, a multiply-accumulate mode, a carry-in mode, a carry-out mode, or any type of arithmetic logic mode or DSP logic mode. 
As such, Applicant submits that claim 18, as amended, are supported with respect to the description at least at paragraph 22; and, therefore, that claim 18 is clear. Accordingly, Applicant respectfully requests that the § 112(a) rejections to claims 18-22 be withdrawn.”

This argument is found to be persuasive for the following reasons. The examiner agrees that paragraph 22 provides sufficient written description support for the amended limitations. Thus, the 112 (a & b) rejections for claims 18-22 have been withdrawn.
Applicant argues for claim 11:
“Previously pending claim 11 was rejected under 35 U.S.C. § 103 as being unpatentable over Simkins and Metcalf. While Applicant respectfully disagrees, claim 11 is amended to further prosecution of the present application. Claim 11, as amended, recites in part "wherein the first control signal is indicative of whether the first switch selects the first operand at the first input of the first switch or the first switch selects the common operand at the second input of the first switch, and wherein, responsive to the first control signal indicating the selection of the second input, the first switch is configured to selectively provide the common operand to the first DSP slice." Simkins and Metcalf do not teach at least these recitations of amended claim 11. 
In rejecting previously pending claim 11, the Examiner compared "operand C" of Simkins to the claimed "common operand." See Office Action, p. 6. 
However, even if it is assumed that Simkins's operand C could compare with the recited "common operand" (a point which Applicant does not concede), Simkins still fails to describe a "first control signal" that is "indicative of whether the first switch selects the first operand at the first input of the first switch or the first switch selects the common operand at the second input of the first switch, " let 
Metcalf does not cure Simkins' deficiencies. Metcalf merely discloses a switch circuitry and a switch instruction memory 306 that includes a sub-instruction for each output port. See Metcalf, col. 8, 11. 4-10. Accordingly, Metcalf's sub-instructions "for each output port" also do not teach or suggest "whether the first switch selects the first operand at the first input of the first switch or the first switch selects the common operand at the second input of the first switch" as recited in amended claim 11.”  

This argument is found to be persuasive for the following reason. Simkins disclosed switch 220 that selects operands A-C to be output to the DSP slices. The combination failed to teach these switches selecting a first operand input or a common operand input. 
Simkins in Figure 3C includes multiplexers Y/Z that also provide selection of a common operand C. These multiplexers receive control signals for selecting amongst a plurality of inputs and provide an output. However, the output is provided to the ALU and not the DSP slice as claimed. Thus, the rejections based on Simkins and Metcalf failed to teach the newly claimed limitation. 
An updated prior art search has been performed that hasn’t found any additional prior art references that read upon the amended limitation. Thus, this independent claim set is in condition for allowance.
Applicant argues for claim 18:
“Without conceding the propriety of the rejection, claim 18 has been amended to incorporate the subject matter recited in allowed claim 1. For example, claim 18 recites in part "wherein a respective input of the respective register is coupled directly to a respective output of the at least one DSP slice." Therefore, as agreed during the interview, Simkins and Metcalf fail to teach or suggest at least these recitations of amended claim 18. Accordingly, amended claim 18 is patentable over Simkins and Metcalf. Reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 18 is respectfully requested.”  

This argument is found to be persuasive for the following reason. The examiner agrees that Simkins and Metcalf failed to teach the newly claimed limitations. 
An updated prior art search has been performed that hasn’t found any additional prior art references that read upon the amended limitation. Thus, this independent claim set is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183